DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites:
14. The venting device of claim 11, wherein, in the installation position the venting inlet is located at a top region of the filling pipe, and the degassing outlet is located at a top region of the filling pipe.  Emphasis added.

Claim 14 is indefinite because “the installation position” lacks antecedent basis.  See MPEP 2173.05(e).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 6, 9, 11, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koukan et al., US 2011/0139804 (“Koukan”) in view of Covert et al., US 4,714,485 (“Covert”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koukan in view of Covert and in further view of Meiller et al., US 5,910,637 (“Meiller”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koukan in view of Covert and optionally in view of Mills, US 2018/0017023 (“Mills”).
Claims 4 and 12  rejected under 35 U.S.C. 103 as being unpatentable over Koukan in view of Covert in further view of Meiller and optionally in view of Mills.
Claims 5 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Koukan in view of Covert and in further view of Grun et al., US 2010/0147863 (“Grun”).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koukan in view of Covert and in further view of Fujiwara et al., US 2015/0361928 (“Fujiwara”).
Independent Claims 1, 11 and 20
Regarding claim 1, Koukan teaches a device for venting a fuel tank 1.  Koukan Fig. 1, [0025].  
The device comprises a filler pipe 2 (corresponding to the claimed “filling pipe”).   Koukan Fig. 1, [0025].  
The device also comprises a first vent line section 6a (the “venting line”) for fluid connection at a first end to the fuel tank 1 (the end of first line section 6a that connects to tank 1), and a second venting line end opposite to the first venting line end to the filling pipe (the end of the first line section 6a that connects to filler pipe 2), via an opening in first connection fitting 8a (the “venting inlet”).  Koukan Fig. 1, [0028].  The connection fitting 8a is located at a top of the filler pipe 2 in an installation position.  Id.  The limitation indicating that this positioning is—“to facilitate downward flow of vapor from the venting line into the filling pipe and also a flow of a liquid portion of the vapour away along a bottom of the filling space”—fails to patentably distinguish over the prior art, because it describes the manner in which the device is intended to be used rather than its structure.  See 
The device further comprises a second vent line section 6b (the “degassing line”) for fluidic connection at a first degassing line end to the filling pipe (the end of the second line section 6b that connects to the filler pipe 2) via an opening in second connection fitting 8b (the “degassing outlet”), and a second degassing line end opposite the first line end (the end of the second line section 6b that connects to fuel vapor filter 10).  Koukan Fig. 1, [0028].
The device also comprises a structure on the top of the filler pipe 2, spanning from connection fitting 8a to fitting 8b.  Koukan Fig. 3, [0028].  This structure corresponds to the “connection nipple.”  The fittings 8a, 8b are constructed on the nipple.  Id.  An insert 4 (the “curvilinear guiding member”) is attached to the nipple by dividing web 18.  Id. at Fig. 3, [0039].  Therefore, the nipple has the insert 4.  The insert 4 is arranged in the filler pipe 2.  Id.  The insert 4 is arranged to guide incoming vapor introduced via the connection fitting 8a into the filler pipe along the circumference of the filler pipe between an inner wall of the filler pipe and the insert 4, as seen by the fluid flow arrows in Fig. 3.  In this way, a gaseous portion of the incoming vapor is discharged through the connection fitting 8b and a liquid portion of the vapor flows away through the filter pipe 1.  Id. at [0033].

    PNG
    media_image1.png
    1008
    1584
    media_image1.png
    Greyscale

Koukan differs from claim 1 because the second end of the second line section 6b is connected to a fuel vapor filter 10, rather than to a liquid separator as required by the claim.  
However, Covert disclsoes a fuel vapor storage canister 10 for absorbing fuel vapor that is vented from a fuel tank so that it is not released into the atmosphere.  Covert Fig. 1, col. 1, ll. 15–22, col. 2, ll. 3–7.  The canister 10 is a liquid separator because it has an inlet chamber 28 that serves as a trap to capture any liquid fuel that may be present in the fuel vapor transferred into the canister.  Covert Fig. 1, col. 2, ll. 17–22.  

    PNG
    media_image2.png
    809
    622
    media_image2.png
    Greyscale

It would have been obvious to use Covert’s fuel vapor storage canister 10 as Koukan’s fuel vapor filter 10 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See 
With this modification, Covert’s canister 10 corresponds to the claimed “liquid separator.”
Note that, with respect to the “connection nipple”—it is reasonable to interpret the section of Koukan’s filler pipe 2 spanning between the connection fittings 8a, 8b, as the “nipple.”  It is also reasonable to interpret this “nipple” as having the insert 4.  This is because the Applicant’s disclosure illustrates connection nipple 9 as the portion of filling pipe 1 that contains venting inlet 3 and degassing outlet 5.  Id.  Additionally, the nipple 9 has the curvilinear guiding member 6, because the guiding member 6 is fixed at upper ends of the nipple 9.  Id. at [0041].  In the same way, the “nipple” in Koukan contains the connection fittings 8a, 8b (corresponding to the “venting inlet” and “degassing outlet”), while the insert 4 (the “curvilinear guiding portion”) is fixed to the nipple by dividing web 18.  Koukan Fig. 3, [0028], [0039].
Regarding claims 11 and 20, Koukan discloses a system for venting a fuel tank 1.  Koukan Fig. 1, [0025].  
The device comprises a filler pipe 2 (corresponding to the claimed “filling pipe”).  Koukan Fig. 1, [0025].
The device also comprises a first vent line section 6a (the “venting line” or the “first venting line”) for fluid connection at a first end to the fuel tank 1 (the end of first line section 6a that connects to tank 1), and a second venting line end opposite to the first venting line end to the filler pipe 1 (the end of the first line section 6a that connects to filler pipe 2).
The device further comprises an opening in first connection fitting 8a (the “venting inlet”) to fluidically connect the second venting line end to the filler pipe 1.  Koukan Fig. 1, [0028].
The device also comprises a fuel vapor filter 10 to purify vapor that has flowed through the first vent line section 6a—as fluid that flows through this vent line section 6a is eventually passed through the filter 10.  Koukan Fig. 1, [0028].
The device further comprises a second vent line section 6b (the “degassing line” or the “first degassing line”) for fluidic connection at a first degassing line end to the filling pipe (the end of the second line section 6b that connects to the filler pipe 2) to the filler pipe 1, and at a second degassing line end (the end of the second line section 6b that connects to fuel vapor filter 10) to the filter 10.  Koukan Fig. 1, [0028].
The device also comprises an opening in second connection fitting 8b (the “degassing outlet”) to fluidically connect the first degassing line end to the filler pipe 1.  Koukan Fig. 1, [0028].
The device also comprises a structure on the top of the filler pipe 2, spanning from connection fitting 8a to fitting 8b.  Koukan Fig. 3, [0028].  This structure corresponds to the “connection nipple.”  The fittings 8a, 8b are constructed on the nipple.  Id.  An insert 4 (the “curvilinear guiding member”) is formed integrally with the connection nipple, because the insert 4 is attached to the nipple by dividing web 18.  Id. at Fig. 3, [0039].  Even if the insert 4 was not integral with the nipple, it would have been obvious for the two elements to be formed integrally with one another, because the use of a one piece construction instead of multiple parts, is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.04(V)(B).  The insert 4 is arranged in the filler Id.  The insert 4 is arranged to guide incoming vapor introduced via the connection fitting 8a into the filler pipe along the circumference of the filler pipe between an inner wall of the filler pipe and the insert 4, as seen by the fluid flow arrows in Fig. 3.  In this way, a gaseous portion of the incoming vapor is discharged through the connection fitting 8b and a liquid portion of the vapor flows away through the filter pipe 1.  Id. at [0033].

    PNG
    media_image3.png
    690
    983
    media_image3.png
    Greyscale

Koukan differs from claims 11 and 20 because it does not disclose the filter 10 being a liquid separator.
However, Covert disclsoes a fuel vapor storage canister 10 for absorbing fuel vapor that is vented from a fuel tank so that it is not released into the atmosphere.  Covert Fig. 1, col. 1, ll. 15–22, col. 2, ll. 3–7.  The canister 10 is a liquid separator because it has an inlet chamber 28 that serves as a trap to capture any liquid fuel that may be present in the fuel vapor transferred into the canister.  Covert Fig. 1, col. 2, ll. 17–22.  

    PNG
    media_image2.png
    809
    622
    media_image2.png
    Greyscale

It would have been obvious to use Covert’s fuel vapor storage canister 10 as Koukan’s fuel vapor filter 10 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See 
With this modification, Covert’s canister 10 corresponds to the claimed “liquid separator.”
Note that, with respect to the “connection nipple”—it is reasonable to interpret the section of Koukan’s filler pipe 2 spanning between the connection fittings 8a, 8b, as the “nipple.”  It is also reasonable to interpret this “nipple” as having the insert 4.  This is because the Applicant’s disclosure illustrates connection nipple 9 as the portion of filling pipe 1 that contains venting inlet 3 and degassing outlet 5.  Id.  Additionally, the nipple 9 has the curvilinear guiding member 6, because the guiding member 6 is fixed at upper ends of the nipple 9.  Id. at [0041].  In the same way, the “nipple” in Koukan contains the connection fittings 8a, 8b (corresponding to the “venting inlet” and “degassing outlet”), while the insert 4 (the “curvilinear guiding portion”) is fixed to the nipple by dividing web 18.  Koukan Fig. 3, [0028], [0039].
Dependent Claims 2–6, 8, 9, 12–14 and 16–18
Claim 2 requires that the venting device of claim 1 further comprises a second venting line to fluidically connect the motor vehicle tank directly to the liquid separator.  Claim 3 requires that the device of claim 1 further comprises a second degassing line to fluidically connect the liquid separator to a fuel vapor filter.  Claims 4 and 12 require that the device of claims 1 and 11, respectively, further comprises a second venting line to fluidically connect the motor vehicle tank directly to the liquid separator, and a second degassing line to fluidically connect the liquid separator to a fuel vapor filter.
Covert’s canister 10 comprises a purge tube 26 for removing liquid fuel that collects in the chamber 28.  Covert Fig. 1, col. 2, ll. 17–36.  Meiller teaches that it is conventional for liquid fuel collected by the liquid trap of a vapor filter to be drained back See Meiller col. 1, ll. 14–21.  Therefore, it would have been obvious to connect Covert’s purge tube 26 to Koukan’s fuel tank 1 so that the liquid fuel separated in the canister 10 can be returned to the fuel tank 1.  The conduit that connects purge tube 26 to the fuel tank 1 corresponds to the “second venting line.”
Additionally, in Covert, the chamber 28 can be interpreted to correspond to the “liquid separator.”  Covert Fig. 1, col. 2, ll. 1–16.  The bed 12 of activated carbon corresponds to the “fuel vapor filter.”  Id.  This bed 12 is separated from the chamber 28 by a foam screen 16.  Id.  The foam screen 16 corresponds to the “second degassing line” because it serves as a conduit allowing vapor from the chamber 28 to pass into the bed 12.  Id.
Alternatively, it would have been obvious for Covert’s liquid trap chamber 28 to be a separate component from the canister 10, with a line connecting the liquid trap to the canister 10, because this would merely represent making integral elements separable.  See MPEP 2144.04(V)(C).  A person of ordinary skill in the art would have understood how to make the canister 10 and liquid trap 28 separable because Mills illustrates a fuel vapor filter canister 132 which is separate from a liquid trap 130.  Mills Fig. 4, [0020].  The liquid trap 130 is connected to the canister 132 by vapor line 140.  Id. at [0021].  The line that would connected the separated canister 10 and liquid trap 28 would correspond to the “second degassing line.”

    PNG
    media_image4.png
    755
    835
    media_image4.png
    Greyscale

Claims 5 and 13 require that the device of claims 1 and 11, respectively, further comprises a valve arranged in the filling pipe at the degassing outlet.  The valve is movable in a closing direction in response to introduction of a filling nozzle into the filling pipe, to thereby reduce or close the degassing outlet during refueling of the motor vehicle tank.
The “filling nozzle” is not a positively recited structural element of the claimed device.  See MPEP 2115.
Koukan does not explicitly teach this feature.  
However, Grun discloses a venting system for a fuel tank.  Grun Figs. 1, 2, [0001], [0030]–[0034].  The system comprises a filler pipe 2 with a venting path (venting line 9 and connecting piece 12) provided on the filler pipe 2.  Id.  The filler pipe 2 also comprises a sealing flap 6 which moves to close the venting path when a filling nozzle 5 Id.  The sealing flap 6 is beneficial because it ensures that no liquid hydrocarbons can pass via the refueling duct into the venting path.  Id. at [0011].

    PNG
    media_image5.png
    812
    688
    media_image5.png
    Greyscale

It would have been obvious to provide Grun’s sealing flap 6 in Koukan’s filler pipe 2 to ensure that no hydrocarbons can pass into the venting line 6 during refueling. 
With this modification, Grun’s sealing flap 6 would correspond to the “valve” of claim 5.
Claims 6 and 14 require for the device of claims 1 and 11, respectively, in an installation position, the venting inlet is located at a top region of the filling pipe and the degassing outlet is located at a top region of the filling pipe.
Koukan teaches this feature because the first and second connection fittings 8a, 8b are located at a top region of the filler pipe 2.  Koukan Figs. 2, 3, [0028].
Claims 8 and 16 
Koukan’s insert 4 comprises an outer wall that faces an inner wall of the filler pipe 2.  Koukan Fig. 3.  
Koukan differs from claim 8 because it fails to disclose that this outer wall comprises a plurality of ribs.  
However, Fujiwara discloses a fuel vapor recovery system for a vehicle, comprising a vent chamber 15.  Fujiwara Fig. 1, [0026].  The vent chamber comprises an opening 122 for allowing vapor to enter the chamber.  Id. at Fig. 10, [0058].  The vent chamber comprises a plurality of ribs R which are interrupted with sections being removed to form a series of gaps G.  Id. at Fig. 9, [0056]. The gaps are staggered, forming an airflow passageway.  Id.  The airflow passageway acts as a maize to prevent debris and moisture from passing through the chamber opening 122.  Id. at [0058].  A person of ordinary skill in the art would also understand that the maize-like construction would also separate liquid from the air, due to the difference in inertia between the heavier liquid and the lighter air.

    PNG
    media_image6.png
    496
    603
    media_image6.png
    Greyscale

It would have been obvious to provide Fujiwara’s ribs on the outer wall of Koukan’s insert 4 to prevent debris and moisture from passing through connection fitting 8a.  
Claim 9 requires for the device of claim 7, curvilinear guiding member has a substantially U-shaped cross-section or a substantially O-shaped cross section.  Claim 17 requires for the device of claim 15, the curvilinear guiding member has a substantially U-shaped cross-section.  Claim 18 requires for the device of claim 15, the curvilinear guiding member has a substantially O-shaped cross-section.
The term “substantially” does not create an indefiniteness issue with the claim. Rather, a person of ordinary skill in the art would understand that the guiding member has a U-shaped or O-shaped cross section, with some potential minor variation.  See MPEP 2173.05(b).
Koukan’s insert 4 has a substantially O-shaped cross section, as see in Fig. 3.
Additionally, Koukan’s insert 4 is funnel-shaped and extends along part of the length of the filler pipe 2.  Koukan Figs. 1, 3 [0026].  The funnel has a U-shaped cross-section when the cross-section is taken down the middle of the filler pipe 2, from the upstream end to the downstream end.






Response to Arguments
Claim Objections
The Examiner withdraws the objections to claims 11 and 20 in light of the amendments.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejection of claim 6, in light of the amendments.
The Examiner maintains that claim 14 is indefinite.  The limitation “the installation position” lacks antecedent basis, because this term is not introduced in claim 11 or described previously in claim 14.
35 U.S.C. 103 Rejections
With respect to the claim 1, the Applicant notes that the section of Koukan’s filler pipe 2 with connection fittings 8a, 8b corresponds to the “connection nipple.”  See Applicant Rem. dated Jan. 10, 2022 (“Applicant Rem.”) 8, 9.  The Applicant also notes that the insert 4 corresponds to the “curvilinear guiding member.”  Id.  But the Applicant argues that connection nipple does not have the insert 4, as required by the claim.  Id. at 9.  
The Examiner respectfully disagrees.  The connection nipple in Koukan has the insert 4, because the insert 4 is attached to the nipple by dividing web 18.  See Koukan Fig. 3, [0039].  This is the same as the configuration described in the Applicant’s disclosure.  In the specification, the connection nipple 9 has the curvilinear guiding member 6, because the guiding member 6 is fixed at its upper ends to the connection nipple 9.  See Spec. Fig. 3, [0041].  The similar structure between Koukan and instant specification can be seen by viewing Fig. 3 of Koukan side-by-side with Fig. 3 of the Applicant’s disclosure.

    PNG
    media_image7.png
    784
    1109
    media_image7.png
    Greyscale

With respect to claims 11 and 20, the Applicant argues that Koukan’s insert 4 is not integrally formed with the connection nipple.  See Applicant Rem. 10.  
The Examiner respectfully disagrees.  The insert 4 is integrally connected with the section of the filler pipe spanning between connection fittings 8a, 8b, because the insert 4 is attached to this nipple by dividing web 18.  See Koukan Fig. 3, [0039].  Even See MPEP 2144.04(V)(B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776